internal_revenue_service number release date index number -------------------- -------------------------------------- ----------------------------- ------------------------------------------------------------ -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-100324-14 date date legend taxpayer trust a attorney accountant date date child child child trust trust trust a year year year ---------------------------------------------- ---------------------------------------------------------------------- ---------------------- ----------------------- ---------------- ---------------- ---------------------------- ------------------------------ -------------------------------- ------------------------------------------------------------------ -------------------------------------------------------------------- ---------------------------------------------------------------------- --- ------ ------ ------ dear -------------- this letter responds to your authorized representative’s letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to elect out of the generation-skipping_transfer gst_exemption automatic allocation rules with respect to certain transfers to four trusts the facts and representations submitted are summarized as follows on date a date after date taxpayer established a grantor retained plr-100324-14 annuity_trust trust a_trust a had an a term upon the termination of trust a the assets of trust a would be distributed to trust trust and trust trust trust and trust all irrevocable trusts were also established by the taxpayer on date on date trusts were each funded with dollar_figurea trust trust and trust each have identical terms except that the beneficiaries are different trust benefits child trust benefits child trust benefits child each trust provides that the trustee has the sole discretion to distribute so much of the income of the trust to the child as is in the child’s best interest each child has a testamentary limited_power_of_appointment to appoint the trust assets to one or more persons corporations or organizations other than the child the child’s estate child’s creditors or the creditors of child’s estate in default of such appointment the trust assets will be distributed to successor trusts benefiting child’s descendants if a child’s has no living descendants then the trust assets will be distributed to the other children and if any of the other children as deceased to that child’s descendants trust trust and trust have gst potential taxpayer retained attorney to draft trust a and trusts taxpayer retained accountant to prepare and file a form_709 united_states gift and generation-skipping_transfer_tax return to report taxpayer’s gift_for year however accountant failed to report the transfers to trust a and trusts on the form_709 on date in year trust a terminated and pursuant to the terms of the trust the assets of trust a were distributed to trusts on date the estate_tax_inclusion_period etip with respect to taxpayer’s transfer to trust a closed for generation-skipping_transfer gst tax purposes in year accountant prepared and filed an amended form_709 for year on schedule a part indirect skips of the amended year form_709 accountant reported the transfers to trust a and trusts and pursuant to sec_2632 elected to treat trusts as gst trusts with respect to the year transfers and all future transfers on schedule c part line of the amended year form_709 accountant reported that taxpayer’s gst_exemption was automatically allocated to the year transfers to trust a and trusts in year taxpayer made additional gifts to trusts on schedule a part indirect skips of a timely filed form_709 accountant reported the year gifts on schedule c part line of the form_709 accountant reported that taxpayer’s gst_exemption was automatically allocated to these gifts subsequently accountant filed an amended year form_709 reporting that taxpayer is submitting a private_letter_ruling requesting an extension of time to elect out of the automatic allocation rules under sec_2632 in an affidavit taxpayer states that she and attorney had discussed taxpayer’s gst_exemption and taxpayer decided not to allocate her gst_exemption to trusts plr-100324-14 further taxpayer states that she never advised accountant to allocate her gst_exemption to trust a or trusts that she was not aware of the automatic allocation rules and that she relied on accountant to prepare the form sec_709 in an affidavit accountant stated that he was advised by attorney not to allocate any of taxpayer’s gst_exemption to trust a and trusts and incorrectly made the gst_trust election and incorrectly reported the automatic allocation of taxpayer’s gst_exemption to trust a and trusts taxpayer requests an extension of time under sec_301_9100-3 to elect under sec_2632 not to have the automatic allocation rules contained in sec_2632 apply to the year transfers and all future transfers to trust a and trusts law analysis sec_2601 provides that a tax is imposed on every generation-skipping_transfer gst sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2641 provides that the term maximum_federal_estate_tax_rate means the maximum rate imposed by sec_2001 on the estate of decedents dying at the time of the taxable_distribution taxable_termination or direct_skip as the case may be under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable plr-100324-14 sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year shall be equal to the applicable_exclusion_amount under sec_2010 for such calendar_year sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of this subsection the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides in part that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the exceptions enumerated in i through vi apply sec_2632 provides that for purposes of sec_2632 an indirect_skip to which sec_2642 applies shall be deemed to have been made only at the close of the etip and the fair_market_value of such transfer shall be the fair_market_value of the trust property at the close of the etip sec_2632 provides that an individual may elect to have sec_2632 not apply to any or all transfers made by such individual to a particular trust sec_2632 provides that an election under sec_2632 may be made on a timely filed gift_tax_return for the calendar_year for which the election is to become effective sec_2642 provides that for purposes of determining the inclusion_ratio when an individual makes an inter_vivos transfer of property and the value of the property would be includible in the individual’s gross_estate under chapter if the individual died immediately after making the transfer other than by reason of sec_2035 any allocation of gst_exemption to the property shall not be made before the close of the etip sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a transferor may prevent the automatic allocation of gst_exemption elect out with respect to one or more prior-year transfers subject_to sec_2642 regarding etips made by the transferor to a specified trust or trusts one or more or all current-year transfers made by the transferor to a specified trust or trusts one or more or all future transfers made by the transferor to a specified trust or trusts all future transfers made by the transferor to all trusts whether or not in existence at the time of the election out or plr-100324-14 any combination of paragraphs b ii a through of this section sec_26_2632-1 provides that to elect out the transferor must attach an election out statement to a form_709 filed within the time period provided in sec_26_2632-1 in general the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers prior-year transfers that are subject_to sec_2642 and to which the election out is to apply must be specifically described or otherwise identified in the election out statement under sec_26 b iii c to elect out the form_709 with the attached election out statement must be filed on or before the due_date for timely filing the form_709 for the calendar_year in which for a transfer subject_to sec_2642 the etip closes or for all other elections out the first transfer to be covered by the election out was made sec_26_2632-1 provides that a gst_trust election will cause all transfers made by the electing transferor to the trust subject_to the election to be deemed to be made to a gst_trust as defined in sec_2632 thus the electing transferor’s unused gst_exemption may be allocated automatically to such transfers a transferor may prevent the automatic allocation of gst_exemption to future transfers to the trust either by terminating the gst_trust election or by electing out of the automatic allocation of gst_exemption in accordance with sec_26_2632-1 sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-100324-14 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301 b i through iii that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based upon the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to elect out of the automatic allocation rules under sec_2632 for all transfers by taxpayer during year and all future years to trust a_trust trust and trust the elections should be made on a supplemental form sec_709 the supplemental form sec_709 should be filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh you should attach a copy of this letter to the supplemental form sec_709 we have enclosed a copy for this purpose in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives plr-100324-14 except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs special industries by _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
